DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 12/08/2021.  Claims 1, 8, and 15 have been amended. Claims 1-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 8, and 15 recite a method, computer-readable medium, and system for comparing predicted size of delivery to an actual size of delivery in order to determine an action to perform. Under Step 2A, Prong I, claims 1, 8, and 15 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Comparing predicted size of delivery to an actual size of delivery in order to determine an action to perform is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. For example, a merchant may compare the current size of an audience to an expected size of an audience in order to realize that more customers than expected are present and may perform certain actions such as selecting more advertisements. Other limitations to the claims include identifying event specific data of a past media program; predicting a size of delivery of a future media program based upon the event specific data of the past media program; generating a financial media product based upon the predicted size of delivery of the future media program; identifying an actual size of delivery; executing a first action if the actual size of delivery is greater than the predicted size of delivery based upon, at least in part, the financial media product; and executing a second action if the actual size of delivery is less than the predicted size of delivery based upon, at least in part, the financial media product. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 8, and 15 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 8, and 15 have recited the following additional elements: Computing device, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 1, 8, and 15 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. computing device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 8, and 15 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0028], for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-7, 9-14, and 16-20 further recite the method, computer-readable medium, and system of claims 1, 8, and 15, respectively. Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 8, and 15. For example, claims 2-7, 9-14, and 16-20 describe the limitations for identifying event specific data, how to predict size of delivery, further limiting the element of financial media product, and further describes the actions performed based on the rules – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-7, 9-14, and 16-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more.
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0070759 to Flatt in view of US Publication 2015/0134371 to Shivakumar and in further view of US Patent 8,732,023 to Mikurak.


Claims 1-7, 8-14, and 15-20 are method, computer-readable medium, and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

With respect to Claim 1:
Flatt teaches:
A computer-implemented method comprising: identifying, by a computing device, […] specific data of a past media program (i.e. identify pacing scale factor, which is based on impressions, for all past campaigns) (Flatt: ¶ [0038] “As shown by the exemplary process 100 of FIG. 1 to calculate the pacing scale factor, the data from some prior range of days of scheduling this campaign can be used. For example, the total number of impression deliveries predicted (102) to occur, based on such historical data, across all of those days can be divided by the total estimated number of impressions actually delivered (104) to compute (106) the pacing scale factor (108) for that campaign.”);
predicting a size of delivery of a future media program based upon, at least in part, the […] specific data of the past media program (i.e. predicting number of impressions to occur based on historical data) (Flatt: ¶ [0038] “For example, the total number of impression deliveries predicted (102) to occur, based on such historical data, across all of those days can be divided by the total estimated number of impressions actually delivered (104) to compute (106) the pacing scale factor (108) for that campaign.”);
generating a financial media product based upon, at least in part, the predicted size of delivery of the future media program (i.e. identifying assets to be scheduled for campaign) (Flatt: ¶ [0043] “First, for each asset delivery opportunity (202), a decision is made (204) as to whether the asset delivery opportunity ("ADO" in the figures) is filled or is available to be populated with additional assets. In a traditional, single asset per asset delivery opportunity context, this decision may simply involve determining whether an asset is scheduled for that asset delivery opportunity or not.” Furthermore, as cited in ¶ [0040] “Specific embodiments of the scheduler use the daily pacing value for each asset together with the estimated audience size for each asset delivery opportunity to generate an assignment of one or more assets to ( or perhaps exceeding in some cases) asset delivery opportunities. The result of this may be generally referred to as the "schedule." The goal may be to schedule all assets within available asset delivery opportunities up to the delivery of the daily pacing of each asset, or at least to schedule as many impressions of assets up to their daily pacing as possible.”);
identifying an actual size of delivery (i.e. identifying actual count of impressions) (Flatt: ¶ [0055] “Then, rather than count the number of devices that match as in the scheduling example, the probabilities for the devices that match can be used to form a probabilistically based estimate of the number of viewers. Of course this may still be a sample and, if so, it can be scaled for the whole audience. This technique implicitly solves the correlation problem because it uses actual data about matching devices that may be tuned to the relevant channel (in the context of a television network).”);
executing a first action if the actual size of delivery is greater than the predicted size of delivery based upon, at least in part, the financial media product (i.e. executing a correction factor if the number of actual impressions is greater than the predicted number of impressions) (Flatt: ¶¶ [0059]-[0061] “That prediction may be compared to the actual breakdown of the audience as reported by ADNs and a correction for the targeting can be determined…The first three columns show the a priori audience allocation that was computed by the scheduler for a given asset delivery opportunity. Suppose that the delivery statistics were as shown in the fourth column. It is clear from this that the original computation for the delivery to target A (which may be arbitrarily complicated targeting criteria) overestimated the delivery (from which we can conclude there is likely a negative correlation between the underlying programming/TOD and the targeting). Similarly, the audience size for D was significantly underestimated-likely a strong positive correlation…For each of the targets, a correction factor can be computed (which will be specific to either this TOD or program) as a simple ratio between predicted and actual delivery. Several correction factors for a same targeting and TOD/program can be averaged in some manner (e.g., a geometric mean) to build a correction factor that can be used in the future when that targeting is used again in the same program/TOD, as a specific example, all of the correction factors for "D" in "CSL" When a subsequent audience prediction for the delivery to viewers matching targeting criteria "D" in "CSI" the predicted audience size is multiplied by the correction factor, and the corrected values are used as the new prediction.”); and
executing a second action if the actual size of delivery is less than the predicted size of delivery based upon, at least in part, the financial media product (i.e. executing a different correction factor if the number of actual impressions is less than the predicted number of impressions) (Flatt: ¶¶ [0059]-[0061] “That prediction may be compared to the actual breakdown of the audience as reported by ADNs and a correction for the targeting can be determined…The first three columns show the a priori audience allocation that was computed by the scheduler for a given asset delivery opportunity. Suppose that the delivery statistics were as shown in the fourth column. It is clear from this that the original computation for the delivery to target A (which may be arbitrarily complicated targeting criteria) overestimated the delivery (from which we can conclude there is likely a negative correlation between the underlying programming/TOD and the targeting). Similarly, the audience size for D was significantly underestimated-likely a strong positive correlation…For each of the targets, a correction factor can be computed (which will be specific to either this TOD or program) as a simple ratio between predicted and actual delivery. Several correction factors for a same targeting and TOD/program can be averaged in some manner (e.g., a geometric mean) to build a correction factor that can be used in the future when that targeting is used again in the same program/TOD, as a specific example, all of the correction factors for "D" in "CSL" When a subsequent audience prediction for the delivery to viewers matching targeting criteria "D" in "CSI" the predicted audience size is multiplied by the correction factor, and the corrected values are used as the new prediction.”),
Flatt does not explicitly disclose identifying, by a computing device, event specific data of a past media program.
However, Shivakumar further discloses identifying, by a computing device, event specific data of a past media program (Shivakumar: ¶¶ [0053] [0054] “Timeline 304 may be generated, for example, by scraping a user's email to identify events for which the user purchased tickets ( e.g., from the ticket seller that is generating webpage 300 or other ticket sellers), gathering additional event-related data for identified events, sorting the identified events and additional event-related data, and providing the sorted data on webpage 300…Past event links 305 may be any suitable links that are associated with events that have already occurred at the time website 300 is viewed or updated. As examples, past event links 305 may be links to photos of past events, links to artist or team media from past events, links to attendee comments about past events, or links for sharing past events with others ( e.g., through an email, through a text message, through a social media network, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Shivakumar’s identifying event specific data of a past media program relating to actual events to Flatt’s identifying specific data of a past media in order to predict the size of delivery of a media program. One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for automatic electronic scrap booking for event attendees.” (Shivakumar: ¶ [0007]).
Flatt and Shivakumar do not explicitly wherein the first action includes transferring an asset from a first business entity to a second business entity if the actual size of delivery is greater than the [threshold]; and wherein the second action includes transferring an asset from the first business entity to a third business entity if the actual size of delivery is less than the [threshold].
However, Mikurak further discloses wherein the first action includes transferring an asset from a first business entity to a second business entity if the actual size of delivery is greater than the [threshold]; and wherein the second action includes transferring an asset from the first business entity to a third business entity  if the actual size of delivery is less than the [threshold] (i.e. transferring money or cash in the instance when the current level of service for the bandwidth does not meet the threshold, wherein the cash or asset is transferred to a first user if the level of service is greater than the threshold and the cash or asset is transferred to a second user if the level of service is less than the threshold) (Examiner notes that level of service for the bandwidth includes network usage of the subscribed users which reads on actual size of delivery.) (Mikurak: Cols. 2-3 Lines 63-11 “ A system, method and article of manufacture are provided for a first business entity to provide a network-based supply chain framework for collaborative order management between at least a second and a third independent business entity, such as a service provider, vendor, reseller, manufacturer and the like. A request for an order is received over a network with an automated system, from at least a second business entity. The order is transmitted over a network, with an automated system, to at least the third business entity. Information is received from the third business entity relating to a status of completion of the order by the third business entity using a network. The progress in completing the order is tracked based on the information received from the third business entity. Progress reports from the tracking are generated periodically; and transmitted to the second business entity using the network.” As cited in Col. 272 Lines 44-63 “In Step #1, a DVNS 13300 that has purchased too much bandwidth packages their excess capacity and posts it to one of the segments on the bandwidth market 13302. When a customer call request comes in and the distributor 13304 does not have the bandwidth available (Step #2), its DVNS 13306 first determines the appropriate call parameters. It then bids on and purchases bandwidth from the bandwidth market 13302 (Step #3). The bandwidth market 13302 completes and records the transaction (Step #4), and forwards the contract information, including bandwidth, location, service levels, and Contract ID, to each DVNS 13300, 13306 involved in the transaction (Step #5). The information is also forwarded to the rating, clearing, and settlements processes in the Network Business Center (CNBC) 13308. When the information is successfully received by the DVNS 13306, the contract information, including the Contract ID, is forwarded to the CPE 13304 along with other call setup information (Step #6). After the call is established, the CPE 13304 periodically sends cumulative Raw Usage Data (RUD) information to its DVNS 13306 (Step #7). Either at the end of the call or an appropriate interval, the DVNS 13306 cuts an Event Data Record (EDR) and forwards it to the Network Business Center (CNBC) 13308 (Step #8) for rating and settlements processing (Step #9).” Furthermore, as cited in Col. 71 Lines 41-49 “FIG. 47 is a flowchart showing a Proactive Threshold Management Process 4700 in accordance with a preferred embodiment of the present invention. The process begins with a monitoring step 4702. In step 4702, the Proactive Threshold Manager monitors the NGN hybrid network. The Proactive Threshold Manager generally monitors the network at all times to ensure proper service is provided to subscribers of the network, by assisting service providers in maintaining a proper level of service.” Furthermore, as cited in Col. 270 Lines 33-50 “In one embodiment of the present invention, the unused bandwidth that is reallocated to the second user in operation 1280131 of FIG. 128 is done so in exchange for money paid by the second user to the first user. In FIG. 131, a method of exchanging money for bandwidth is illustrated. In operation 13100, notification of an agreement to sell bandwidth for an amount of money is received. Information concerning the manner of payment is received in operation 13102. This information includes how the second user is going to pay for the bandwidth. For example, access information of a bank account or of a credit line could be received from the second user, which would be used to perform an electronic transaction of money from the second user's account to the first user. In operation 13104, the transfer of money is verified such as by receiving an electronic receipt from the bank of the first user which acknowledges a deposit of the money. In operation 13106, the unused bandwidth of the first user is reallocated to the second user.”)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Mikurak’s action includes transferring an asset to a business entity if the actual size of delivery is greater than or less than the threshold to Flatt’s executing actions if the actual size of delivery is greater than or less than the predicted size of delivery. One of ordinary skill in the art would have been motivated to do so in order for “creating of an environment for new business relationships with respect to the service provider 506 provides an open access channel for new service offerings from the manufacturer so that focus may be moved on a platform release strategy in line with service offerings.” (Mikurak: Col. 17 Lines 13-18).
With respect to Claims 8 and 15:
All limitations as recited have been analyzed and rejected to claim 1. Claim 8 recites “A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations” (Flatt: ¶ [0093]) recited in method claim 1. Claim 15 recites “A computing system including one or more processors and one or more memories configured to perform operations” (Flatt: ¶ [0096]) recited in method claim 1. Claims 8 and 15 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Flatt teaches:
The computer-implemented method of claim 1 wherein identifying includes obtaining at least a portion of the event specific data via an internal data feed (i.e. raw click stream data is obtained via in-network feed) (Flatt: ¶ [0067] “This may be particularly useful in systems where raw behavior information, such as user click-stream information, is available for analysis in the network, e.g., where the click-stream information is available at a head end or other network node. In such cases, the network operator may be able to effectively predict decisions by individual devices.”).
With respect to Claims 9 and 16:
All limitations as recited have been analyzed and rejected to claim 2. Claims 9 and 16 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Flatt does not explicitly disclose the computer-implemented method of claim 1 wherein identifying includes obtaining at least a portion of the event specific data via web scraping executed using a scripting language.
However, Shivakumar further discloses wherein identifying includes obtaining at least a portion of the event specific data via web scraping executed using a scripting language (i.e. identifying events via scraping (i.e. web scraping through user’s email, social network page, or other account to identify event specific data) (Shivakumar: ¶¶ [0061] [0062] “Event data and event-related mementos such as some or all of photos 308, captions 310, comments 311, may be automatically harvested from a user's account associated with webpage 300 (e.g., a user's account with a ticket seller that hosts webpage 300) and/or from other portions of the user's online presence such as one or more email accounts and/or social networking sites associated with the user (e.g., a Facebook® webpage, a Twitter® webpage, an Instagram® webpage, a Pinterest® webpage, and/or a Google+® webpage)…For example, as described in further detail below in connection with, for example, FIGS. 4, 5, and 6, a server such as a server associated with a ticket seller ( e.g., a ticket server) may obtain permission from a user to scrape the user's emails for ticketed-event information, extract the ticketed-event information from the user's emails, obtain permission from the user to access social media accounts for event-related mementos such as event photos, event comments or other event-related media, extract the event-related mementos from the user's social media accounts, sort the extracted event-related mementos and the extracted ticketed-event information (e.g., based on time information and/or location information associated with the event-related mementos and the extracted ticketed-event information), and post the sorted event-related mementoes and associated ticketed-event information to the user's scrapbook webpage.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Shivakumar’s identifying includes obtaining at least a portion of the event specific data via web scraping executed using a scripting language to Flatt’s executing an action based on a comparison of a predicted size of delivery to the actual size of delivery for the media program.  One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for automatic electronic scrap booking for event attendees.” (Shivakumar: ¶ [0007]).
With respect to Claims 10 and 17:
All limitations as recited have been analyzed and rejected to claim 3. Claims 10 and 17 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Flatt teaches:
The computer-implemented method of claim 1 wherein predicting the size of delivery of the future media program includes executing one or more quantitative models using the event specific data (i.e. predicting/estimating audience size is based on empirical or theoretical techniques or model used on the data) (Flatt: ¶ [0018] “Audience size can be estimated using any one or more of a variety of empirical or theoretical techniques. For example, in some cases, reliable ratings information that matches up well with targeting parameters may be available. In such cases, audience estimates may be based on ratings with appropriate consideration of the interfering segments. In many cases however, ratings information may be unavailable or unreliable, e.g., due to a small share of the associated programming or targeting parameters that do not match conventional ratings demarcations.”).
With respect to Claims 11 and 18:
All limitations as recited have been analyzed and rejected to claim 4. Claims 11 and 18 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

With respect to Claim 5:
Flatt teaches:
The computer-implemented method of claim 4 wherein the one or more quantitative models includes at least one of a time series model and a machine learning model (i.e. multi-level models include a time based model and feedback loop to correct the audience size) (Flatt: ¶ [0087] “With regard to the scheduling process, the above described method of calculated pacing is linear with respect to time, i.e., the pace is "impressions to deliver"/time period. This can be generalized in a couple of different ways. First a multi-level linear-time based model for pacing may be used or second, a non-linear model may be used. The multi-level method may be used to satisfy requests by an asset provider for irregular delivery. As an example, an asset provider may request that on a weekly basis 50% of their impressions be provided on Fridays and/or, another asset provider may request that 50% of their impressions be delivered between 8 am and 4 pm and the remainder delivered between 4 pm and midnight in an overall context of weekly delivery targets. In some circumstances it may be desirable to systemically over deliver assets early in a campaign or late in a campaign. This may result in a non-linear delivery model.” Furthermore, as cited in ¶ [0014] “Correction of delivery pace may occur through a feedback loop that makes use of predicted asset delivery based on classifications sampled from a collection of user devices in comparison to actual impression deliveries. Such estimates can also or alternatively be used for managing asset delivery inventory.”).
With respect to Claims 12 and 19:
All limitations as recited have been analyzed and rejected to claim 5. Claims 12 and 19 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claims 6 and 7:
Flatt teaches:
The computer-implemented method of claim I wherein the financial media product is based upon, at least in part, one of a type of media product and a type of event (i.e. asset is selected based on type of asset and rules for event or campaign specification) (Flatt: ¶ [0028] “As described in the Invidi patent, the targeted asset delivery system may use voting, involving transmission of information from the devices to the targeted asset delivery system, to decide which assets will be sent along potentially resource constrained asset delivery channels to be available to the devices.” Furthermore, as cited in ¶ [0029] “At the same time, specific rules for each device determine which asset will be delivered. The system ensures that campaign specifications of total asset delivery and asset delivery pacing are approximately fulfilled even as individual devices apply their own rules and make their own asset selections. This scheduling can be accomplished using classifications associated with each device, together with any other delivery specifications, and can be prepared in a practicable period of time using reasonable processing resources.”).
The computer-implemented method of claim I wherein the financial media product is based upon, at least in part, a supplier of the future media program (i.e. asset is associated and provided by advertiser) (Flatt: ¶ [0026] “In one improved model, called single-advertiser spot optimization or "SASO," multiple assets from a single advertiser or other asset provider are available for delivery in a single asset delivery opportunity. In one instantiation, each device independently picks one of the assets to deliver that matches, at least in part, the current classifications at that device (and/or satisfies any other targeting constraints or considerations). In another model, called multi-advertiser spot optimization or "MASO," the same functionality is implemented with respect to assets of multiple advertisers or other asset providers.”).
With respect to Claims 13, 14, and 20:
All limitations as recited have been analyzed and rejected to claims 6 and 7. Claims 13, 14, and 20 do not teach or define any new limitations beyond claims 6 and 7. Therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 12/08/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered but are not persuasive. The Applicant asserts “Claims 1-20 were rejected under 35 U.S.C. $101 as allegedly being directed to non-statutory subject matter. Claim 8 has been amended and is believed to be in condition for allowance. As such, Applicant respectfully requests that the rejection be withdrawn.”  The Examiner respectfully disagrees. The amendments made to claim 8 further specify rule-based tasks (e.g. executing actions such as transferring an asset to a business entity based on size of delivery being below/above threshold) and are not considered an additional limitation that integrates the claims into a practical application but further describes the abstract idea of comparing predicted size of delivery to an actual size of delivery in order to determine an action to perform. Therefore, the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 8-11 of the Remarks disclosed, filed on 12/08/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-20 over Flatt in view of Shivakumar have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of US Patent 8,732,023 to Mikurak.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 25, 2022